

[comericalogo.gif]Amended and Restated Revolving Promissory Note
LIBOR-based Rate
AMOUNT
$45,000,000.00


NOTE DATE
August 21, 2015
MATURITY DATE
August 31, 2017
TAX IDENTIFICATION NUMBERS:
Stratus Properties Inc.:
72-1211572
Stratus Properties Operating Co., L.P.:
72-1211573
Circle C Land, L.P.:
74-2623812
Austin 290 Properties,Inc.:
74-2855817
Overlook at Amarra, L.L.C.:
47-2730192



ON THE MATURITY DATE, as stated above, FOR VALUE RECEIVED, the undersigned
promise(s) to pay to the order of COMERICA BANK (herein called “Bank”), at any
office of the Bank in the State of Texas, the principal sum of FORTY-FIVE
MILLION AND NO/100THS DOLLARS (U.S.) ($45,000,000.00), or so much of said sum as
has been advanced and is then outstanding under this Note, together with
interest thereon in accordance with the terms and conditions of this Note.


This Note is a note under which Advances, repayments and re-Advances may be made
from time to time, subject to the terms and conditions of this Note and the Loan
Agreement (as hereinafter defined); provided, however, in no event shall Bank be
obligated to make any Advances hereunder (notwithstanding anything expressed or
implied herein or elsewhere to the contrary) in the event that any Event of
Default (as defined in the Loan Agreement) then exists, or if Bank has sent
written notice to the undersigned in accordance with the Loan Documents of any
condition or event which, with the passage of time, would constitute an Event of
Default, and which has not been cured.


This Note evidences the Revolving Loan Tranche (as defined in the Loan
Agreement). The principal balance outstanding at any time may not exceed the
face amount hereof, but amounts repaid may be reborrowed in accordance with the
Loan Agreement. The books and records of the Bank shall be the best evidence of
the principal amount and the unpaid interest amount owing at any time under this
Note and shall be conclusive absent manifest error. No interest shall accrue
under this Note until the date of the first Advance made by the Bank; after that
interest on all Advances shall accrue at the Applicable Interest Rate and be
computed on the principal balance outstanding from time to time under this Note
until the same is paid in full.


Subject to the terms and conditions of this Note, the unpaid principal balance
outstanding under this Note from time to time shall bear interest at the
LIBOR-based Rate plus the Applicable Margin except during any period of time
during which, in accordance with the terms and conditions of this Note, the
Indebtedness hereunder shall bear interest at the Prime Referenced Rate plus the
Applicable Margin.


Accrued and unpaid interest on the unpaid principal balance outstanding
hereunder shall be payable monthly, in arrears, on the fifth (5th) day of each
month, commencing on the fifth (5th) day after the first (1st) month after the
date of this Note and continuing on a like day of each succeeding month
thereafter, until the Maturity Date, when the entire unpaid balance of principal
and interest under this Note shall be due and payable (unless sooner accelerated
in accordance with the terms of this Note).
Interest accruing hereunder on the basis of the Prime Referenced Rate (to the
extent applicable) shall be computed on the basis of a 360-day year, and shall
be assessed for the actual number of days elapsed, and in such computation,
effect

1
017104 000349 15248627.3

--------------------------------------------------------------------------------



shall be given to any change in the Applicable Interest Rate as a result of any
change in the Prime Referenced Rate, on the date of each such change. Interest
accruing on the basis of the LIBOR-based Rate shall be computed on the basis of
a 360 day year and shall be assessed for the actual number of days elapsed from
the first day of the Interest Period applicable thereto but not including the
last day thereof.
Payments under this Note shall be first applied to accrued and unpaid interest
hereunder and the balance, if any, to principal.
The term “Loan Agreement” hereunder shall mean that certain Amended and Restated
Loan Agreement dated of even date with this Note by and between Bank and the
undersigned, as the same may be further supplemented, amended or restated from
time to time.
From and after the occurrence of any Event of Default (as defined in the Loan
Agreement, and also referred to in this Note as a “Default”), and so long as any
such Default remains unremedied or uncured thereafter, the Indebtedness
outstanding under this Note shall bear interest at the Default Rate (as defined
in the Loan Agreement), which interest shall be payable upon demand. In addition
to the foregoing, a late payment charge equal to five percent (5%) of each late
payment hereunder may be charged on any payment not received by Bank within ten
(10) calendar days after the payment due date therefor, but acceptance of
payment of any such charge shall not constitute a waiver of any Default
hereunder; provided, however, the late charge shall not be applicable with
respect to the outstanding principal balance of this Note upon the maturity of
this Note (whether occurring by virtue of acceleration, on the stated maturity
date, or otherwise).


In no event shall the interest payable under this Note at any time exceed the
Maximum Lawful Rate (as defined in the Loan Agreement). Reference is made to
Section 2.10 of Addendum 2 of the Loan Agreement for the terms related to the
application of the Maximum Lawful Rate.


The amount from time to time outstanding under this Note, the Applicable
Interest Rate(s), the Interest Period(s), if applicable, and the amount and date
of any repayment shall be noted on Bank’s records, which records shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve the undersigned of its/their obligations to repay Bank all
amounts payable by the undersigned to Bank under or pursuant to this Note, when
due in accordance with the terms hereof.


In the event that the LIBOR-based Rate is at any time the basis for the
Applicable Interest Rate for all or any part of the principal Indebtedness
outstanding under this Note, effective as of the last day of the Interest Period
applicable to such LIBOR-based Rate and as of the last day of each succeeding
Interest Period, the LIBOR-based Rate for such Indebtedness shall be determined
as of each such date in accordance with the terms of this Note, and the
LIBOR-based Rate plus the Applicable Margin shall continue to be the Applicable
Interest Rate for and in respect of such Indebtedness for successive Interest
Periods equal to the same period of time as the Interest Period then ending for
such LIBOR-based Rate (but not less than one (1) month), unless the LIBOR-based
Rate is not available to the undersigned as the basis for the Applicable
Interest Rate for all or any part of the principal Indebtedness outstanding
hereunder in accordance with the terms of this Note, in which case the Prime
Referenced Rate plus the Applicable Margin shall be the Applicable Interest Rate
hereunder in respect of such Indebtedness for such period, subject in all
respects to the terms and conditions of this Note. The foregoing shall not in
any way whatsoever limit or otherwise affect any of Bank’s rights or remedies
under this Note upon the occurrence of any Default hereunder, or any condition
or event which, with the giving of notice or the running of time, or both, would
constitute a Default.
 
Subject to the definition of an “Interest Period” hereunder, in the event that
any payment under this Note becomes due and payable on any day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Note.





2
017104 000349 15248627.3

--------------------------------------------------------------------------------



All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected. The undersigned hereby authorize(s) Bank to charge any
account(s) of the undersigned (or any of them) with Bank for all sums due
hereunder when due in accordance with the terms hereof.


In the event that the LIBOR-based Rate plus the Applicable Margin is the
Applicable Interest Rate for the principal Indebtedness outstanding under this
Note, and any payment or prepayment of any such Indebtedness shall occur on any
day other than the last day of the Interest Period applicable thereto (whether
voluntarily, by acceleration, required payment or otherwise), or if the
undersigned shall fail to make any payment of principal or interest hereunder at
any time that the LIBOR-based Rate is the basis for the Applicable Interest Rate
hereunder in respect of such Indebtedness, the undersigned shall reimburse Bank,
on demand, for any resulting loss, cost or expense incurred by Bank as a result
thereof, including, without limitation, any such loss, cost or expense incurred
in obtaining, liquidating, employing or redeploying deposits from third parties
(“LIBOR Costs”). Such amount payable by the undersigned to Bank may include,
without limitation, an amount equal to the excess, if any, of (a) the amount of
interest which would have accrued on the amount so prepaid, for the period from
the date of such prepayment through the last day of the relevant Interest
Period, at the applicable rate of interest provided under this Note, over (b)
the amount of interest (as reasonably determined by Bank) which would have
accrued to Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.
Calculation of any amounts payable to Bank under this paragraph shall be made as
though Bank shall have actually funded or committed to fund the relevant
Indebtedness hereunder through the purchase of an underlying deposit in an
amount equal to the amount of such Indebtedness and having a maturity comparable
to the relevant Interest Period; provided, however, that Bank may fund the
Indebtedness hereunder in any manner it deems fit and the foregoing assumptions
shall be utilized only for the purpose of the calculation of amounts payable
under this paragraph. Upon the written request of the undersigned, Bank shall
deliver to the undersigned a certificate setting forth the basis for determining
such losses, costs and expenses, which certificate shall be conclusively
presumed correct, absent manifest error. The undersigned may prepay all or any
part of the outstanding balance of any Indebtedness hereunder at any time
without premium or penalty, provided, however, that if the undersigned prepays
any part of the outstanding balance of any Indebtedness hereunder which is
bearing interest at such time based upon the LIBOR-based Rate, the undersigned
shall pay to the Bank LIBOR Costs incurred by the Bank due to such prepayment.
Any prepayment hereunder shall also be accompanied by the payment of all accrued
and unpaid interest on the amount so prepaid. Partial prepayments hereunder
shall be applied to the installments hereunder in the inverse order of their
maturities.


For any Indebtedness hereunder for which the Applicable Interest Rate is at any
time based upon the LIBOR-based Rate, if Bank shall designate a LIBOR Lending
Office which maintains books separate from those of the rest of Bank, Bank shall
have the option of maintaining and carrying this Note and the relevant
Indebtedness hereunder on the books of such LIBOR Lending Office.


If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the LIBOR-based Rate, or (b) by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in eurodollars in the
applicable amounts or for the relative maturities are not being offered to Bank
for any applicable Interest Period, or (c) the LIBOR-based Rate plus the
Applicable Margin will not accurately or fairly cover or reflect the cost to
Bank of maintaining any of the Indebtedness under this Note based upon the
LIBOR-based Rate, then Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, any obligation of the Bank to
maintain any of the Indebtedness outstanding under this Note at an Applicable
Interest Rate based upon the LIBOR-based Rate or the rights of the undersigned
to request an Advanced based on a LIBOR-based Rate shall be suspended, and the
Prime Referenced Rate plus the Applicable Margin shall be the Applicable
Interest Rate for all Indebtedness hereunder during such period of time.
Otherwise, the LIBOR-based Rate plus the Applicable Margin will be the
Applicable Interest Rate for all Indebtedness hereunder.





3
017104 000349 15248627.3

--------------------------------------------------------------------------------



If any Change in Law shall make it unlawful or impossible for the Bank (or its
LIBOR Lending Office) to make or maintain any of the Indebtedness under this
Note with interest based upon the LIBOR-based Rate, Bank shall forthwith give
written notice thereof to the undersigned specifying such Change in Law.
Thereafter, (a) until Bank notifies the undersigned that such conditions or
circumstances no longer exist, any obligation of the Bank to maintain any of the
Indebtedness hereunder at an Applicable Interest Rate based upon the LIBOR-based
Rate, and thereafter, the Prime Referenced Rate plus the Applicable Margin shall
be the Applicable Interest Rate for the Indebtedness hereunder during such
period of time, and (b) if Bank may not lawfully continue to maintain the
Indebtedness hereunder at an Applicable Interest Rate based upon the LIBOR-based
Rate to the end of the then current Interest Period applicable thereto, the
Prime Referenced Rate plus the Applicable Margin shall be the Applicable
Interest Rate for the remainder of such Interest Period.


If any Change in Law shall (a) subject Bank (or its LIBOR Lending Office) to any
tax, duty or other charge with respect to this Note or any Indebtedness
hereunder, or shall change the basis of taxation of payments to Bank (or its
LIBOR Lending Office) of the principal of or interest under this Note or any
other amounts due under this Note in respect thereof (except for changes in the
rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank’s principal executive office or LIBOR
Lending Office is located); or (b) impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank (or its
LIBOR Lending Office), or shall impose on Bank (or its LIBOR Lending Office) or
the foreign exchange and interbank markets any other condition affecting this
Note or the Indebtedness hereunder; and the result of any of the foregoing is to
increase the cost to Bank of maintaining any part of the Indebtedness hereunder
or to reduce the amount of any sum received or receivable by Bank under this
Note by an amount deemed by the Bank to be material, then the undersigned shall
pay to Bank, within fifteen (15) days of the undersigned’s receipt of written
notice from Bank demanding such compensation, such additional amount or amounts
as will compensate Bank for such increased cost or reduction. A certificate of
Bank, prepared in good faith and in reasonable detail by Bank and submitted by
Bank to the undersigned, setting forth the basis for determining such additional
amount or amounts necessary to compensate Bank shall be conclusive and binding
for all purposes, absent manifest error.


In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the maintaining of any Indebtedness hereunder, and such increase has the effect
of reducing the rate of return on Bank’s (or such controlling corporation’s)
capital as a consequence of such obligations or the maintaining of such
Indebtedness hereunder to a level below that which Bank (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy), then the
undersigned shall pay to Bank, within fifteen (15) days of the undersigned’s
receipt of written notice from Bank demanding such compensation, additional
amounts as are sufficient to compensate Bank (or such controlling corporation)
for any increase in the amount of capital and reduced rate of return which Bank
reasonably determines to be allocable to the existence of any obligations of the
Bank hereunder or to maintaining any Indebtedness hereunder. A certificate of
Bank as to the amount of such compensation, prepared in good faith and in
reasonable detail by the Bank and submitted by Bank to the undersigned, shall be
conclusive and binding for all purposes absent manifest error.


This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank including, without
limitation, any late charges; loan fees or charges; overdraft indebtedness;
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any Loan Document (or otherwise) or
in connection with any proceeding involving the Bank





4
017104 000349 15248627.3

--------------------------------------------------------------------------------



as a result of any financial accommodation to the undersigned (or any of them);
and reasonable costs and expenses of attorneys and paralegals, whether inside or
outside counsel is used, and whether any suit or other action is instituted, and
to court costs if suit or action is instituted, and whether any such fees, costs
or expenses are incurred at the trial court level or on appeal, in bankruptcy,
in administrative proceedings, in probate proceedings or otherwise (collectively
“Indebtedness”) are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
security or collateral agreement which has been, or will at any time(s) later
be, executed by any (or all) of the undersigned to or for the benefit of the
Bank (collectively “Collateral”). Notwithstanding the above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not
be secured by any deed of trust or mortgage on or other security interest in any
of the undersigned’s principal dwelling or in any of the undersigned’s real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned (or any of
them), unless expressly provided to the contrary in another place, or (iii) if
the undersigned (or any of them) has (have) given or give(s) the Bank a deed of
trust or mortgage covering real property which, under Texas law, constitutes the
homestead of such person, that deed of trust or mortgage shall not secure this
Note or any other indebtedness of the undersigned (or any of them) unless
expressly provided to the contrary in another place.


If an Event of Default (as defined in the Loan Agreement) occurs and is
continuing, then the Bank may, at its option and without prior notice to the
undersigned (or any of them), declare any or all of the Indebtedness to be
immediately due and payable, sell or liquidate all or any portion of the
Collateral, set off against the Indebtedness any amounts owing by the Bank to
the undersigned (or any of them), charge interest at the Default Rate and
exercise any one or more of the rights and remedies granted to the Bank by any
Loan Document or given to it under applicable law.


The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them) with the Bank for any and all sums due hereunder
when due; provided, however, that such authorization shall not affect any of the
undersigned’s obligation to pay to the Bank all amounts when due, whether or not
any such account balances that are maintained by the undersigned with the Bank
are insufficient to pay to the Bank any amounts when due, and to the extent that
are insufficient to pay to the Bank all such amounts, the undersigned shall
remain liable for any deficiencies until paid in full.


If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned’s respective heirs, personal representatives, successors and
assigns.


Except for notices expressly required under any of the Loan Documents, the
undersigned waive(s) presentment, demand, protest, notice of dishonor, notice of
demand or intent to demand, notice of acceleration or intent to accelerate, and
all other notices, and agree(s) that no extension or indulgence to the
undersigned (or any of them) or release, substitution or nonenforcement of any
security, or release or substitution of any of the undersigned, any guarantor or
any other party, whether with or without notice, shall affect the obligations of
any of the undersigned. The undersigned waive(s) all defenses or right to
discharge available under Section 3-605 of the Texas Uniform Commercial Code and
waive(s) all other suretyship defenses or right to discharge. The undersigned
agree(s) that the Bank has the right to sell, assign, or grant participations or
any interest in, any or all of the Indebtedness, and that, in connection with
this right, but without limiting its ability to make other disclosures to the
full extent allowable, the Bank may disclose all documents and information which
the Bank now or later has relating to the undersigned or the Indebtedness. The





5
017104 000349 15248627.3

--------------------------------------------------------------------------------



undersigned agree(s) that the Bank may provide information relating to this Note
or relating to the undersigned to the Bank’s parent, affiliates, subsidiaries
and service providers.


The undersigned agree(s) to pay or reimburse to Bank, or any other holder or
owner of this Note, on demand, for any and all costs and expenses of Bank
(including, without limit, court costs, legal expenses and reasonable attorneys’
fees, whether inside or outside counsel is used, whether or not suit is
instituted, and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in connection with the preparation, execution, delivery,
amendment, administration, and performance of this Note and the related
documents, or incurred in collecting or attempting to collect this Note or the
Indebtedness, or incurred in any other matter or proceeding relating to this
Note or the Indebtedness.


The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. Chapter 346 of the Texas Finance Code (and as the same may be
incorporated by reference in other Texas statutes) shall not apply to the
Indebtedness evidenced by this Note. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.


The indebtedness evidenced by this Note is in renewal, extension and
modification, but not in extinguishment or novation, of the indebtedness
evidenced by that certain Revolving Promissory Note dated as of December 31,
2012, in the original principal sum of $35,000,000.00, executed by the
undersigned, payable to the order of Bank.


This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(collectively, the “Loan Documents”) are intended to be performed in accordance
with, and only to the extent permitted by, all applicable usury laws. If any
provision hereof or of any of the other Loan Documents or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, neither the application of such provision to any
other person or circumstance nor the remainder of the instrument in which such
provision is contained shall be affected thereby and shall be enforced to the
greatest extent permitted by law. It is expressly stipulated and agreed to be
the intent of the holder hereof to at all times comply with the usury and other
applicable laws now or hereafter governing the interest payable on the
indebtedness evidenced by this Note. If the applicable law is ever revised,
repealed or judicially interpreted so as to render usurious any amount called
for under this Note or under any of the other Loan Documents, or contracted for,
charged, taken, reserved or received with respect to the indebtedness evidenced
by this Note, or if Bank’s exercise of the option to accelerate the maturity of
this Note, or if any prepayment by the undersigned or prepayment agreement
results (or would, if complied with, result) in the undersigned having paid,
contracted for or being charged for any interest in excess of that permitted by
law, then it is the express intent of the undersigned and Bank that this Note
and the other Loan Documents shall be limited to the extent necessary to prevent
such result and all excess amounts theretofore collected by Bank shall be
credited on the principal balance of this Note or, if fully paid, upon such
other Indebtedness as shall then remain outstanding (or, if this Note and all
other Indebtedness have been paid in full, refunded to the undersigned), and the
provisions of this Note and the other Loan Documents shall immediately be deemed
reformed and the amounts thereafter collectable hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder or thereunder. All sums paid, or
agreed to be paid, by the undersigned for the use, forbearance, detention,
taking, charging, receiving or reserving of the indebtedness of the undersigned
to

6
017104 000349 15248627.3

--------------------------------------------------------------------------------



Bank under this Note or arising under or pursuant to the other Loan Documents
shall, to the maximum extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the usury ceiling from time to time in effect and
applicable to such indebtedness for so long as such indebtedness is outstanding.
To the extent federal law permits Bank to contract for, charge or receive a
greater amount of interest, Bank will rely on federal law instead of the Texas
Finance Code, as supplemented by Texas Credit Title, for the purpose of
determining the Maximum Rate. Additionally, to the maximum extent permitted by
applicable law now or hereafter in effect, Bank may, at its option and from time
to time, implement any other method of computing the Maximum Rate under the
Texas Finance Code, as supplemented by Texas Credit Title, or under other
applicable law, by giving notice, if required, to the undersigned as provided by
applicable law now or hereafter in effect. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Bank to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.


For the purposes of this Note, the following terms have the following meanings:


“Advance” means a borrowing requested by the undersigned and made by Bank under
this Note, including the conversion of any such outstanding Advance to another
type of Advance, and shall include an Advance based on a LIBOR-based Rate and
(subject to the terms of this Note) a Prime-based Advance.


“Applicable Interest Rate” means, in respect of all or any part of the
Indebtedness hereunder, either the LIBOR-based Rate plus the Applicable Margin
or (subject to the terms of this Note) the Prime Referenced Rate plus the
Applicable Margin, as determined in accordance with the terms and conditions of
this Note; provided, however, in no event shall the Applicable Interest Rate be
less than six percent (6.0%) per annum.


“Applicable Margin” means (i) four percent (4.0%) per annum in connection with
the LIBOR-based Rate and (ii) one percent (1.0%) per annum in connection with
the Prime Referenced Rate.


“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Dallas,
Texas, and, in respect of notices and determinations relating to the LIBOR-based
Rate, also a day on which dealings in dollar deposits are also carried on in the
London interbank market and on which banks are open for business in London,
England.


“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States



7
017104 000349 15248627.3

--------------------------------------------------------------------------------



regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).


“Interest Period” means, a period of one (1) month, or as otherwise determined
pursuant to and in accordance with the terms of this Note, commencing on the
date of an Advance, or in the case of successive continuations of the
LIBOR-based Rate plus the Applicable Margin as the Applicable Interest Rate
hereunder, as herein provided, on the last day of the preceding Interest Period
then ending, provided that:


(a)
any Interest Period which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day, except that if the
next succeeding Business Day falls in another calendar month, the Interest
Period shall end on the next preceding Business Day, and when an Interest Period
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month; and



(b)
Interest Period shall not extend beyond the Maturity Date.

 
“LIBOR-based Rate” means a per annum interest rate which is equal to the
quotient of the following:


(a)
the LIBOR Rate;



divided by


(b)
1.00 minus the maximum rate (expressed as a decimal) during such Interest Period
at which Bank is required to maintain reserves on “Euro-currency Liabilities” as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Bank is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category.



“LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.


“LIBOR Rate” means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service as of 11:00
a.m. (Dallas, Texas time) (or as soon thereafter as practical), two (2) Business
Days prior to the first day of such Interest Period. In the event that such rate
does not appear on Page BBAM of the Bloomberg Financial Markets Information
Service (or otherwise on such Service), the “LIBOR Rate” shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the “LIBOR Rate” shall, instead, be determined based upon the average
of the rates at which Bank is offered dollar deposits at or about 11:00 a.m.
(Dallas, Texas time) (or as soon thereafter as practical), two (2) Business Days





8
017104 000349 15248627.3

--------------------------------------------------------------------------------



prior to the first day of such Interest Period in the interbank eurodollar
market in an amount comparable to the amount of the outstanding Indebtedness
hereunder which is to bear interest on the basis of such LIBOR-based Rate and
for a period equal to the relevant Interest Period.


“Prime Rate” means the greater of (i) the per annum interest rate established by
Bank as its prime rate for its borrowers, as such rate may vary from time to
time, which rate is not necessarily the lowest rate on loans made by Bank at any
such time or (ii) the rate of interest equal to the sum of (a) one percent (1%),
and (b) the rate of interest equal to the average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers (the “Overnight Rates”), as published by the Federal
Reserve Bank of New York, or, if the Overnight Rates are not so published for
any day, the average of the quotations for the Overnight Rates received by Bank
from three (3) Federal funds brokers of recognized standing selected by Bank, as
the same may be changed from time to time.
    
“Prime Referenced Rate” means a per annum interest rate which is equal to the
Prime Rate.


No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.


THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



9
017104 000349 15248627.3

--------------------------------------------------------------------------------





THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


STRATUS PROPERTIES INC.,  
a Delaware corporation 



By: /s/ Erin D. Pickens                                
Erin D. Pickens, Senior Vice President


AUSTIN 290 PROPERTIES, INC.,  
a Texas corporation




By: /s/ Erin D. Pickens                              
Erin D. Pickens, Senior Vice President


   
STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


By: STRS L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By: /s/ Erin D. Pickens                     
Erin D. Pickens,
Senior Vice President


OVERLOOK AT AMARRA, L.L.C.,
     a Texas limited liability company


    By: STRS L.L.C., a Delaware limited liability company, Manager


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By: /s/ Erin D. Pickens                     
Erin D. Pickens,
Senior Vice President




CIRCLE C LAND, L.P.,
a Texas limited partnership


By: Circle C GP, L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By: /s/ Erin D. Pickens                     
Erin D. Pickens,
Senior Vice President


















         






















    

--------------------------------------------------------------------------------



212 Lavaca Street, Suite
300            Austin        Texas            78701    ______________________________________________________________________________
STREET ADDRESS            CITY         STATE        ZIP CODE


For Bank’s Use Only


Officer Initials




Loan Group Name
Obligor Name
Note No.
Amount












    